Citation Nr: 1545985	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-10 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension and/or sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1954 to July 1977. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that, in February 2012, the Veteran filed a notice of disagreement (NOD) with the rating decision.  In March 2014, the RO issued a statement of the case.  The next month, the Veteran submitted a statement that the RO treated as a substantive appeal of the denial of the Veteran's claim.  

In February 2015, the Veteran submitted a claim for service connection for multiple conditions he indicated were related to obstructive sleep apnea (OSA), to include erectile dysfunction (ED).  In a May 2015 rating decision, the RO addressed the ED claim as one involving new and material evidence, and declined to reopen the claim.  The Board finds that this was in error, as the original claim for service connection for ED was in appellate status at that point.  The Board further notes that, following the submission of additional evidence in April 2015, the RO issued a supplemental statement of the case (SSOC) which continued to deny service connection for ED, to include as related to OSA. 

Thus, the Board has rephrased the issue on the title page to include a secondary service connection theory as due to OSA, to ensure complete development of the Veteran's ED claim.  See 38 C.F.R. § 3.310; see generally Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that, except for certain medical records, the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the delay, a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim, and to afford him every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2015).

As noted above, in a claim filed during the pendency of this appeal in February 2015, the Veteran put forth a theory that his erectile dysfunction (ED) was related to his obstructive sleep apnea (OSA).  In April 2015, the Veteran was granted service connection for OSA by the AOJ.  

In March 2015, the Veteran underwent a VA examination regarding the multiple conditions that he claimed were related to OSA, including ED.  At the time of the examination, the VA examiner confirmed that the Veteran had a diagnosis of ED.  However, when determining the etiology of the disorder and any link to OSA, the examiner indicated that she was unable to determine a relationship between OSA and ED without resorting to speculation.  She indicated that the Veteran had been diagnosed with hypertension and diabetes mellitus, so a finding that OSA contributed to the Veteran's ED would be speculative.

The Board finds this examination report inadequate for purposes of deciding the Veteran's claim.  The United States Court of Appeals for Veterans Claims (Court) has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).

The Board also notes that the March 2015 examination report appears to support the Veteran's theory that his ED is related to his hypertension for which service connection is in effect; therefore, the Board finds that a remand, for purposes of clarification of the issue, is warranted.  

In addition to the foregoing, the Board finds that the Veteran's VA treatment records currently on file are dated through February 2013.  Therefore, as the outstanding records may contain evidence relevant to the claim on appeal, on remand the AOJ should obtain all outstanding VA treatment records dated since that time.  In addition, the Veteran should also be given an opportunity to submit any private records concerning the treatment of his hypertension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's outstanding VA treatment records dated from February 2013 to the present, and associate them with the claims file. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

2.  Provide the Veteran an additional opportunity to identify and provide authorization and consent to obtain any available private treatment records related to his hypertension.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding private records.

3.  After obtaining any outstanding treatment records, return the claims file to the VA examiner who conducted the Veteran's March 2015 VA examination concerning obstructive sleep apnea.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the March 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to address the following:

a) Whether the Veteran's erectile dysfunction is at least as likely as not (i.e., a 50 percent or greater probability) caused by his service-connected hypertension? 

b) Whether the Veteran's erectile dysfunction is at least as likely as not (i.e., a 50 percent or greater probability) caused by his service-connected obstructive sleep apnea?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).  If additional research is required to address the questions posed above, it should be accomplished.  

4.  After completing the above actions, and any additional development deemed necessary, the AOJ must readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental SOC and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development, or other appropriate action, must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




